Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 8/20/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-20, wherein claims 11-19 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Haynes on 11/9/2021.

The application has been amended as follows: 

Claim 5. The memory device of claim 1, wherein the array of vertical pillars includes a plurality of vertical pillars used for memory cells in the strips continuous with the pad, and vertical pillars not used for memory cells disposed between the pad and the plurality of vertical pillars used for memory cells, the memory device further comprising: 


Furthermore, while this application is in condition for allowance with respect to the subject matter corresponding to claims 1-13, the subject matter corresponding to claims 14-20 was not elected by applicant for examination. Furthermore, applicants’ response to the examiner’s requirement for election of claimed subject matter was deemed to be without traverse. This was not explicitly authorized by Mr. Haynes on 11/0/2021, however the claims are eligible for cancelation without authorization due to applicant’s previous election without traverse.
Accordingly, claims 11-19 have been cancelled.

	
Allowable Subject Matter

Claims 1-10 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a second set of isolation blocks inside 

Regarding Claim 20, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a second set of isolation blocks inside the array boundary and extending through the plurality of patterned conductor layers isolating the other strips from the pad.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899